--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1


Contrato de Aquisição de Royalty
entre
Ensurge, Brasil LTDA, São Paulo, SP, Brasil
&
Metais Juara LTDA, Pocone, Mato Grosso, Brasil
 
Celebra-se este Contrato de Aquisição de Royalty (doravante simplesmente
designado “o Contrato”), em 13 de Junho de 2012, entre ENSURGE BRASIL
PARTICIPAÇÕES LTDA., (uma sociedade anônima constituída Segundo as leis do
estado de São Paulo, Brasil (“Ensurge”), com sede social na Rua Maracaí, 46,
Aclimação, São Paulo, SP, Brasil, inscrita no CNPJ/MF sob o no
13.637.940/0001-38, neste ato representada por seu diretor financeiro Jeff
Hanks, cidadão norte-americano, casado, empresário, portador do passaporte
norte-americano número 476132863; e a METAIS JUARA LTDA, (doravante simplesmente
designado “Metais”) uma sociedade brasileira constituída no estado de Mato
Grosso e localizada em Pocone, Mato Grosso, Brasil, neste ato representada por
Priminho Antonio Riva, Presidente, cidadão brasileiro, casado, engenheiro de
minas, CPF número 344.821.801-49 (doravante simplesmente designadas
coletivamente “as partes”), conforme segue:
 
CONSIDERANDO QUE, a Metais opera uma mina de ouro nas proximidades de Pocone,
Mato Grosso, Brasil, em terras arrendadas de Jose Rondon (“a Mina”); e
 
CONSIDERANDO QUE, a Metais deseja expandir sua produção de ouro na Mina; e
 
CONSIDERANDO QUE, a Ensurge está preparada em fornecer capital e tecnologia
necessária para expandir a produção de outro na Mina, condicionada a aprovação
das operações da Metais, após auditoria a ser realizada pela Ensurge a ser
concluída em 90 (noventa) dias a partir da celebração deste instrumento
(“Auditoria”), a fim de que possa participar dos lucros gerados pela produção de
ouro expandida; e
 
CONSIDERANDO QUE, a Metais detém plenos poderes e está qualificada legalmente
para celebrar este Contrato para realizar a pretensões das respectivas partes
(inclusive tem todos os direitos e autorizações de todos os bens imóveis,
concessões e outros requisitos necessários para levar a cabo as finalidades
deste Contrato);
 
ISTO POSTO, em contraprestação das avenças e obrigações mútuas aqui contidas, as
partes acima mencionadas acordam o quanto segue:
 
ARTIGO I
FINALIDADE E CONSTITUIÇÃO DE ROYALTY
 
1. A Metais pretende:
 
1.1. Aperfeiçoar a recuperação de ouro de seu moinho de recuperação de ouro a
fim de aumentar a produção de ouro; e
 
1.2. Aumentar produto de mineração de suas operações a fim de ampliar ainda mais
sua produção de ouro.
 
A Ensurge pretende:
1.3. Investir nas operações de mina da Metais a fim de que possa participar dos
lucros adicionais gerados pelo aumento de produto de mineração das operações da
Metais.
2. Com a finalidade de participar dos lucros adicionais gerados pelo aumento de
produto de mineração das operações da Metais, a Ensurge está disposta a investir
capital, bem como fornecer tecnologias aperfeiçoadas para a exploração
geológica, mineração e recuperação de ouro em troca de Royalty decorrente da
produção de ouro na Mina Metais.
 
3. Royalty a ser pago a Ensurge será definida como porcentagem (%) da produção
diária de ouro, de acordo com os dias em que a Mina operar.
 
3.1. A porcentagem (%) de Royalty a ser paga a Ensurge variará de acordo com o
nível de investimento cumulativo feito pela Ensurge na mina operada pela Metais,
conforme estipulado neste Contrato.
 
4. A Ensurge e a Metais trabalharão juntas para facilitar a implementação das
várias fases de melhoria do moinho de processamento de recuperação de ouro,
expansão de mina e outras atividades especificadas neste Contrato.
 
5. Durante a vigência deste Contrato de Royalty, a Metais terá o direito
exclusivo de assumir, supervisionar e controlar todas as operações da Mina
Metais, que incluirá o novo moinho de processamento de recuperação de ouro
mencionado neste instrumento.
 
5.1. A vigência deste Contrato de Royalty coincidirá com a duração das operações
da Mina operada pela Metais.
 
5.2. Caso a Metais, a seu exclusivo critério como operadora da Mina Metais,
determine a interrupção das operações da Mina, deverá oferecer a Ensurge a opção
de dar continuidade às operações da Mina por conta e risco exclusivo da Ensurge
(“a opção”), para o benefício único da Ensurge.
 
5.2.1.  Caso a Ensurge decida exercer a opção de continuar as operações da Mina
de acordo com o ARTIGO I, parágrafo 5.2 acima, a Ensurge não terá qualquer
obrigação financeira perante a Metais por quanto a Ensurge mantenha tais
operações.
 
5.2.2.  Se a Ensurge decidir não exercer a opção de dar continuidade às
operações da Mina de acordo com o ARTIGO I, 5.2 acima, a operação da Mina será
suspensa na sua totalidade, caso em que não se pagará royalties a Ensurge.
 
5.2.3.  Caso as operações da mina sejam suspensas conforme previsto acima, a
Ensurge poderá, a qualquer tempo durante a suspensão, exercer sua opção de
acordo com ARTIGO I, 5.2 acima e reiniciar as operações da Mina por conta e
risco da Ensurge e para o seu próprio beneficio. No caso de tal reinicio das
operações da mina conforme previsto acima, a Ensurge não terá qualquer obrigação
financeira, trabalhista, fiscal, tributária ou outra perante a Metais enquanto a
Ensurge mantiver as operações.
 
5.2.4.  Se a Metais decidir reiniciar as operações da Mina apos qualquer período
durante o qual as operações da mina foram suspensas, as disposições deste
Contrato de Royalty serão novamente aplicáveis às partes, e permanecerão em
pleno vigor e efeito conforme ora previsto.
 
6. A Ensurge reterá a propriedade de todos os equipamentos adquiridos e
instalados pela Ensurge. Se as operações da Mina forem interrompidas a qualquer
tempo, seja permanente ou temporariamente, a Ensurge terá o direito de desmontar
e remover quaisquer de seus equipamentos, mas não estará obrigada a assim
proceder.
 
7. O domínio da Mina é e permanecerão 100% com os proprietários atuais, não
obstante a assinatura deste Contrato de Royalty e a implementação de seus
termos. Nem a mina ou as suas operações se tornarão joint venture, regime de
parceria, sociedade de capital, sociedade limitada, sociedade anônima ou
qualquer outro tipo de negócio ou outra estrutura legal de qualquer forma
diversa ou modificada com relação ao seu negócio ou estrutura legal e domínio
anterior à assinatura deste Contrato de Royalty.  Por meio deste Contrato de
Royalty, a Ensurge apenas adquire royalty na produção da Mina em troca do aporte
de capital da Ensurge e a contribuição de tecnologia e a capacidade produtiva da
Ensurge, conforme estipulado neste Contrato.
 
8. A Ensurge poderá, a qualquer tempo durante a operação da Mina, determinar que
seu representante devidamente nomeado esteja presente para observar qualquer
aspecto da operação da mina de recuperação de ouro, ou outro processo ou
atividade ou empreendimento relativos à Mina e/ou suas funções.
 
ARTIGO II
PAGAMENTO INICIAL DA ENSURGE A METAIS
 
1. A época de assinatura deste Contrato, a Ensurge deverá efetuar um pagamento
único a Metais no valor de R$4.000.000 (quatro milhões de reais), a ser
realizado na conta bancária da Metais a ser informada oportunamente para
Ensurge.
 
1.1. A escolha da Ensurge, este pagamento único poderá ser feito no fechamento
ou dentro de 90 dias úteis deste.
 
1.2. Este Contrato não entrará em vigor até a data que os recursos transferidos
sejam recebidos na conta bancaria indicada pela Metais.
 
2. A partir do primeiro dia útil posterior a compensação do pagamento realizado
pela Ensurge e recebido pela Metais, conforme estipulado neste Contrato, a
Ensurge fará jus a receber Royalty de dezessete por cento (17%) da produção de
ouro – calculada na base de dezessete por cento (17%) da produção de ouro de
cada dia trabalhado.
 
2.1. Pagamento de Royalty será feito diretamente a Ensurge ou, a critério
exclusivo e orientação da Ensurge, para uma conta aberta pela Ensurge com a
empresa refinadora de ouro por meio da qual a produção diária de liga de ouro e
prata para refino da Mina seja adquirido.
 
2.2. A Metais manterá um registro da produção diária de ouro, que será fornecido
a Ensurge pelo menos semanalmente, ou outro período de tempo conforme orientação
da Ensurge.
 
2.3. O registro da produção diária de ouro estará disponível para inspeção e
revisão da Ensurge ou qualquer representante devidamente nomeado da Ensurge
diariamente nos escritórios da Metais, ou onde quer que estejam mantidos os
registros.
 
ARTIGO III
CONSTRUÇÃO DE NOVO MOINHO DE RECUPERAÇÃO DE OURO
 
1. A Ensurge deverá, ás suas próprias custas, assumir todas as responsabilidades
para construir novo moinho de recuperação de ouro (doravante simplesmente
designado “novo moinho”) para fins de melhoria da recuperação de ouro na mina.
 
2. Antecipa-se que o novo moinho será projetado para processar pelo menos
aproximadamente 400 toneladas de minério por dia.  Não obstante tal expectativa,
as partes entendem que inúmeras variáveis podem impactar na produção e
processamento de minério, e consequentemente concordam que não haverá qualquer
penalidade no caso de tal objetivo não ser alcançado.
 
2.1. Antes da encomenda dos equipamentos e os contratos de adjudicação para a
construção do novo moinho, a Ensurge providenciará um Estudo de Viabilidade
Técnica e Econômica (“TEFS”) a ser realizado numa amostra geral do minério da
Mina a ser selecionada pela Ensurge.
 
2.2. A finalidade deste TEFS é demonstrar e comprovar o processo ou processos de
recuperação de ouro que podem resultar na recuperação ideal do ouro, sujeita aos
resultados econômicos ideais para a Ensurge e a Metais.
 
2.3. A Ensurge deverá providenciar, à sua opção e critério, atualizações
periódicas para a Metais sobre o andamento e resultados do Estudo de Viabilidade
Técnica e Econômica à medida que seja desenvolvido.
 
2.3.1. O TEFS é, e será considerado depois disso, Propriedade Intelectual da
Ensurge; consequentemente, o TEFS não será fornecido a Metais.  Não obstante o
acima exposto, os resultados do TEFS, em formato de resumo, será fornecido a
Metais pela Ensurge.
 
3. Antecipa-se que o novo moinho será construído de acordo com os resultados do
TEFS. O equipamento para o novo moinho será encomendado no prazo de 90 dias
contados da realização do pagamento descrito no Artigo II, Parágrafo 1.
 
4. Mediante a conclusão e comissionamento do novo moinho – i.e., à época que as
operações efetivas do novo moinho se iniciem, o Royalty pago a Ensurge, com base
na produção diária de ouro, será imediatamente aumentado de dezessete por cento
(17%) para quarenta e um por cento (41%), desde que ocorra um efetivo implemento
da recuperação de ouro em mais de 50% (cinquenta por cento).
 
4.1. Pagamento de Royalty será feito diretamente a Ensurge ou, a critério
exclusivo e orientação da Ensurge, para uma conta aberta pela Ensurge com a
empresa refinadora de ouro por meio da qual a produção diária de liga de ouro e
prata para refino da Mina seja adquirido.
 
4.2. A Metais manterá um registro da produção diária de ouro, que será fornecido
a Ensurge pelo menos semanalmente, ou outro período de tempo conforme orientação
da Ensurge.
 
4.3. O registro da produção diária de ouro estará disponível para inspeção e
revisão da Ensurge ou qualquer representante devidamente nomeado da Ensurge
diariamente nos escritórios da Metais, ou onde quer que estejam mantidos os
registros.
 
5. A Ensurge manterá o domínio dos equipamentos que tiverem sido instalados no
moinho de processamento de ouro na Mina. A época que a Ensurge, a seu exclusivo
critério, determinar que todas as atividades de mineração e processamento de
ouro cessem na Mina, a Ensurge poderá, mas não estará obrigada a, remover seus
equipamentos.
 
ARTIGO IV
EXPANSÃO DA CAPACIDADE DE MINERAÇÃO
 
1. A Ensurge, às suas próprias custas, poderá adquirir equipamentos de mineração
adicionais para a Mina. Esses equipamentos, que podem incluir, mas não estão
limitados a, escavadoras movidas a diesel e caminhões reboque de 20 toneladas,
serão geralmente similares aos equipamentos já em uso na Mina.  Não obstante o
acima exposto, a Ensurge tem a opção de adquirir e usar qualquer tipo de
equipamento que julgue razoavelmente necessários para dar cumprimento às
finalidades deste Contrato.
 
2. Os equipamentos de mineração mencionados acima podem ser novos ou usados;
caso a Ensurge adquira equipamentos usados, eles devem estar em boas condições.
 
2.1. Antecipa-se que quaisquer equipamentos adquiridos e usados pela Ensurge,
conforme os termos deste parágrafo, serão adequados ao aumento da produção
diária de minério em aproximadamente 100%, com o objetivo de que tais
equipamentos de mineração sejam capazes de processar e entregar o moinho de
recuperação de ouro aproximadamente duzentas (200) toneladas de minério num
único turno de operação de 10 horas.
 
2.2. Antecipa-se que os equipamentos adicionais de mineração serão usados para
abrir e operar uma segunda área de mineração de poço aberta, ou para abrir e
operar na área já existente.
 
3. Antecipa-se que a aquisição destes equipamentos adicionais de mineração deve
estar programados para ocorrer no prazo de seis (6) meses a contar da colocação
em serviço e comissionamento do novo moinho de recuperação de ouro.  Não
obstante o acima exposto, não haverá qualquer consequências adversas para os
fins deste Contrato no caso de a aquisição e implementação dos equipamentos
adicionais de mineração serem atrasados que não por falta, ação ou inação de
parte da Ensurge.
 
3.1.  De acordo com o parágrafo acima, antecipa-se na medida em que as
programações de entrega não sejam controladas pela Ensurge, mas não sejam de
fato controladas por fornecedores de equipamentos e pessoal de entrega, a
colocação de um pedido de equipamentos de mineração dentro dos primeiros seis
(6) meses a contar da colocação em serviço e comissionamento do novo moinho de
recuperação de ouro pela Ensurge será considerado como esforço suficiente de sua
parte para atender aos termos deste parágrafo, mesmo se a entre dos equipamentos
estiver atrasada além do prazo de seis meses.
 
4. Quando os equipamentos adicionais de mineração acima mencionados forem
entregues na Mina, e as operações de implementação destes equipamentos for
iniciada, as taxas de Royalty pagas a Ensurge, com base na produção diária de
ouro, será imediatamente aumentada de 41% para 43%.
 
4.1.  Pagamento de Royalty será feito diretamente a Ensurge ou, a critério
exclusivo e orientação da Ensurge, para uma conta aberta pela Ensurge com a
empresa refinadora de ouro por meio da qual a produção diária de liga de ouro e
prata para refino da Mina seja adquirido.
 
4.2. A Metais manterá um registro da produção diária de ouro, que será fornecido
a Ensurge pelo menos semanalmente, ou outro período de tempo conforme orientação
da Ensurge.
 
4.3. O registro da produção diária de ouro estará disponível para inspeção e
revisão da Ensurge ou qualquer representante devidamente nomeado da Ensurge
diariamente nos escritórios da Metais, ou onde quer que estejam mantidos os
registros.
 
ARTIGO V
EXPLORAÇÃO DE VEIOS ADICIONAIS DE OURO
 
1. A qualquer tempo após o novo moinho de recuperação de ouro ser iniciado e
comissionado, a Ensurge poderá assumir um programa para explorar e identificar
veios adicionais de outro para futura exploração, às custas da Ensurge.
 
ARTIGO VI
IMPLEMENTAÇÃO DE UM SEGUNDO TURNO OU TURNO NOTURNO
 
1. Fica entendido que as operações atuais de mineração e moinho de processamento
de extração de ouro na Mina da Metais é de aproximadamente dez (10) horas por
dia.
 
2. As partes reconhecem conjuntamente o impacto positivo sobre a produção de
ouro, produtividade e eficiência da utilização de equipamento que mineração e
processamento que ocorreria com a adição de um segundo turno de produção.
 
2.1. A fim de que tal impacto positivo possa ser realizado, cada parte poderá
propor a adição de um segundo turno operacional. Tal proposta deverá ser feita
por escrito e apresentada a outra.
 
2.2. No momento em que ambas as partes concordem, as operações da Mina da
Metais, inclusive as atividades de mineração e do moinho de processamento de
ouro, nos termos deste instrumento serão expandidas para incluir um segundo
turno de dez (10) horas por dia.
 
3. As partes reconhecem que existe atualmente um sistema de cobrança adicional
punitiva pelo uso da eletricidade da rede elétrica durante as horas entre 17h30
(5:30 pm) e 20h30 (8:30 pm).
 
3.1. De acordo com as disposições do parágrafo acima, o qual este subparágrafo é
parte, e como consequência deste, as partes concordam que qualquer turno
adicional nos termos deste instrumento serão limitados a 10 horas por dia
aproximadamente e com início às 20h30 (8:30 pm) para evitar cobranças adicionais
pelo uso de eletricidade.
 
3.2. Está antecipado que, mesmo em caso de expansão das operações para incluir
um segundo turno de 10 horas por dia, como disposto acima, as operações do
moinho de processamento de ouro deverão ser limitados a vinte (20) horas por
dia, e que o moinho de processamento de ouro não será operado durante o período
de cobranças adicionais sobre eletricidade, de 17h30 (5:30 pm) à 20h30 (8:30
pm), diariamente.
 
3.3. Antecipa-se que o período diário de não operação referido acima (17h30
[5:30 pm] à 20h30 [8:30 pm]) poderá ser usado para manutenção do moinho de
processamento de ouro.
 
3.4. Contanto que as atividades na Mina da Metais não consuma energia elétrica,
(pois a frota mineradora de escavadoras e caminhões de extração são abastecidos
por combustível diesel), as partes concordam que as atividades de mineração
poderão ser conduzidas durante o período de três (3) horas de cobranças
adicionais sobre eletricidade (17h30 [5:30 pm] à 20h30 [8:30 pm]) de maneira a
periodicamente construir uma reserva expandida de minério esperando por
processamento no moinho de processamento de ouro.
 
ARTIGO VII
VENDA POTENCIAL DE UMA PARTE
 
1. As partes concordam, como parte integral deste Contrato, que em caso de
transferência, licença, cessão ou outra delegação de direitos ou deveres da
Ensurge ou Metais a qualquer terceiro a respeito do objeto deste Contrato, a
referida parte deverá notificar o terceiro adquirente prospector sobre a
existência e sobre os termos deste Contrato.
 
 
2. As partes adicionalmente concordam, como parte integral deste Contrato, que
cada parte nos termos deste instrumento integra, como uma condição precedente a
transferência, licença, cessão ou outra delegação de direitos ou deveres a
terceiro, uma condição vinculante a este que tal terceiro, nos termos deste
instrumento, estará sujeito aos termos deste Contrato, e que o terceiro
prospector estará obrigado pelos termos e condições deste Contrato, na sua
totalidade.
 
3. No caso de qualquer venda, transferência, licença, cessão ou outra delegação
de direitos ou deveres da Ensurge ou Metais proposta nos termos deste Contrato a
um terceiro, a parte não vendedora, nos termos deste instrumento, terá:
 
3.1. O Direito de Preferência para adquirir os direitos e propriedades sendo
oferecidas a venda a terceiros, ao mesmo preço e mesmas condições que uma venda
a terceiros é oferecida a um terceiro.
 
3.1.1.  No caso de venda a terceiros ser considerada por qualquer uma das
partes, a vendedora deverá demonstrar à parte não vendedora que qualquer oferta
de aquisição de terceiro que a não vendedora terá de direito de equiparar é uma
oferta de “boa-fé”, feita de boa-fé e conforme os termos comerciais padrão e
razoáveis, de acordo com os termos e condições usuais associados com esta fase
ou equivalente destes nos tribunais de jurisdição ao qual este Contrato de
Royalty é objeto.
 
 
3.2. Ter a opção de, a seu próprio critério, cancelar este Contrato ou qualquer
sucessor deste Contrato imediatamente após a venda, transferência, licença,
cessão ou outra delegação de direitos ou deveres.
 
4. Metais e Ensurge declaram, reconhecem e concordam que a Metais está
autorizada a realizar a mineração em decorrência de um contrato celebrado com o
Sr. Jose Vicente Nunes Rondon (“Contrato Rondon”). Caso a Metais, por qualquer
motivo, venha a inadimplir o Contrato Rondon, cujo resultado seja qualquer
possibilidade ou perda dos direitos de a Metais operar a Mina Metais sob o
Contrato  Rondon, Metais e Ensurge concordam que a Ensurge terá o direito de
sanar tal inadimplemento da Metais e ainda, assumir todos os direitos e
responsabilidades da Metais sob o Contrato Rondon, assumindo a posição da Metais
sob o Contrato Rondon. Nesta hipótese, a assunção, pela Ensurge, dos direitos e
responsabilidades da Metais não requererão aceite expresso da Metais.
 
 
ARTIGO VIII
DISPOSIÇÕES GERAIS
 
1.  Notificações.  Todas as notificações, solicitações, demandas e outras
comunicações nos termos deste instrumento deverão ser feitas devidamente, se
entregues em mãos, ou enviadas por correio, por carta certificada ou registrada,
com postagem pré-paga, ou por e-mail:
 
1.1   Se para Ensurge, a:
 
Jordan Estra
1001 Brickell Bay Drive, 27th Floor
Miami, Florida 33131; ou
Jordan.Estra@Ensurgegold.com;
 
Ou a outra pessoa e local conforme a Ensurge possa fornecer à Metais por
escrito.
 
1.2   Se para Metais, a:
 
João Paulo Riva
Estrada da Vila Nova, Km 1, B. Zona Rural, Poconé; ou
Outro endereço conforme a Metais possa fornecer à Ensurge por escrito.
 
2. Pelo presente, Metais assume total responsabilidade e se obriga a indenizar,
defender e inocentar a Ensurge e quaisquer de suas afiliadas, bem como seus
profissionais, de qualquer e em relação a eventuais responsabilidades,
reclamações, ações judiciais, ou quaisquer outras disputas ou controvérsias que
venham a surgir ou iniciadas, antes ou após  a celebração deste contrato,
incluindo sem se limitar; (i) qualquer questão, reclamação ou ação judicial
relacionada, de qualquer maneira, a qualquer empregado ou questão trabalhista;
(ii) qualquer questão, reclamação ou ação judicial relacionada, causada pela
Metais ou qualquer de seus profissionais; (iii) danos ou prejuízos causados pela
Metais ou quaisquer de seus profissionais; ou (iv) qualquer responsabilidade
ambiental causada pela Metais ou seus profissionais, ou pelo Sr. Jose Vicente
Nunes Rondon pela qual Metais ou Ensurge venha a ser eventualmente cobrada por
quaisquer patê interessada, ou autoridade competente.
 
3.Inadimplemento. Em caso inadimplemento de compromissos, condições ou promessas
contidas neste instrumento por uma da uma das partes deste Contrato, a parte
inadimplente, nos termos deste instrumento, deverá pagar todos os custos e
despesas, inclusive honorários advocatícios razoáveis, que possam surgir ou se
acumular da execução deste Contrato, ou, conforme qualquer outro remédio
disposto nos termos deste instrumento ou por estatuto, regulação ou lei
aplicável ou outro poder vinculante aplicável no Estado de São Paulo, Brasil.
 
3.1. Fica desde já estabelecido que caso a Auditoria apresente resultados
insatisfatórios, segundo critérios da Ensurge, esta poderá denunciar o presente
instrumento, sem qualquer penalidade, mediante simples notificação à Metais.
 
4 Arbitragem.  Todas as disputas oriundas ou em conexão com este Contrato de
Royalty nos termos deste instrumento será resolvida pela Câmara de Arbitragem
Brasil-Canadá, localizada em São Paulo, Brasil. A parte derrotada, nos termos
deste instrumento, pagará todos os custos associados com a arbitragem, inclusive
as taxas advocatícias da parte vencedora.
 
5.Ações Legais.  Quaisquer disputas, controvérsias ou demandas entre as partes
que sejam, ou possam ser objeto de processo legal formal, nos termos deste
instrumento, deverão ser apresentados à jurisdição exclusiva dos tribunais
estaduais e federais do Estado do Mato Grosso, Brasil, localizados na cidade de
Cuiabá.
 
6.Este Contrato de Royalty foi escrito em idioma inglês e traduzido para o
idioma português para a conveniência das partes deste instrumento.  Em caso de
qualquer ambiguidade de interpretação deste, e para todas as finalidades
oficiais, as disposições dispostas neste instrumento em idioma inglês, nos
termos deste instrumento, prevalecerão, exceto conforme possa ser exigido pela
lei brasileira. Caso necessário, quando as partes não entrem em acordo sobre a
interpretação razoável de qualquer disposição de qualquer fase, palavra ou outra
construção linguística em idioma português, fica acordado que as partes, nos
termos deste instrumento, indicarão in interprete mutuamente aceitável, com
certificação nos Estados Unidos para a tradução e interpretação documentos de
vínculo legal em idioma inglês e português, cuja interpretação do idioma
contestado, nos termos deste instrumento, seja vinculante sobre as partes.
 
7.Cessão. Exceto para as quaisquer filiais, subsidiarias, sociedades controladas
ou controladoras, ou sociedades pertencentes ao mesmo grupo econômico da
Ensurge, este Contrato não poderá ser cedido parcial ou integralmente pelas
partes deste instrumento sem o consentimento prévio por escrito da outra parte
ou partes; tal consentimento não será retido de maneira não razoável.
 
8. Sr. João Paulo Riva. Sem prejuízo do supra disposto, as partes acordam que o
Sr. João Paulo Riva continuará a administrar e executar as operações da Metais,
da mesma maneira, e sob as mesmas condições em que vem conduzindo suas
atividades no momento da celebração do presente instrumento, pelo período mínimo
de 3 (três) anos, contados da data da execução do presente Contrato.
 
9.Sucessores e Cessões.  Este Contrato deverá ser vinculante e deverá ser
revertido em benefício das partes deste instrumento, seus sucessores e
cessionários.
 
10.Contagem de Tempo.  O tempo no qual qualquer obrigação ou ação disposta por
este Contrato deve ser desempenhada é contado excluindo o primeiro dia e
incluindo o último, salvo se o último dia seja um feriado, caso qual, este dia,
nos termos deste instrumento, também deverá ser excluído.
 
11.Invalidade Parcial.  Caso qualquer termo, compromisso, condição ou disposição
deste Contrato ou aplicação deste por qualquer pessoa ou circunstância, nos
termos deste instrumento, seja em qualquer medida julgada como inválida ou
inexequível por um Tribunal ou Corpo de Jurisdição Competente, o restante deste
Contrato ou aplicação de tal termo ou disposição a pessoas ou circunstâncias
outras que aquelas que sejam consideras inválidas ou inexequíveis, nos termos
deste instrumento, não serão afetadas por aquelas e cada termo, compromisso,
condição ou disposição deste Contrato, nos termos deste instrumento, deverá ser
válido e exequível ao limite máximo permitido por lei.
 
12. Outros Contratos.  Este Contrato constitui a totalidade do avençado entre as
partes e não há, nem deverá haver, outras declarações orais que obrigue qualquer
das partes deste instrumento.  Além disso, os signatários deste Contrato, (a)
declaram que tiveram oportunidade de consultar conselho de sua própria escolha
antes a assinatura deste Contrato, (b) os conteúdos deste documento foram
explicados a eles; e (c) que assinaram o Contrato com a intenção de estarem
plenamente obrigados por este.
 
 
13. Direitos Cumulativos.  Os direitos e remédios outorgados nos termos deste
instrumento serão adicionais e cumulativos a quaisquer outros direitos e
remédios dispostos conforme as leis do Estado de São Paulo, Brasil.
 
14. Renúncia.  Nenhum atraso ou falha em exercer qualquer poder ou direito,
conforme este instrumento, deverá operar como uma renúncia deste ou como uma
anuência com inadimplemento. O exercício único ou parcial de qualquer poder ou
direito, nos termos deste instrumento, não deve impedir qualquer outro ou novo
exercício destes ou o exercício de qualquer outro poder ou direito.
 
15. Subsistência de Compromissos, Etc. Todos os compromissos, declarações e
garantias feitos neste instrumento a qualquer parte ou em qualquer declaração ou
documento entregue a qualquer parte deste instrumento, nos termos deste
instrumento deverá subsistir a existência deste Contrato e, nos termos deste
instrumento, permanecer em pleno vigor e efeito até as obrigações de tal parte
conforme este instrumento tenham sido plenamente satisfeitas. Os títulos de
seção contidas neste instrumento são somente para fins de referência e, nos
termos deste instrumento, não afetam de forma alguma o significado ou a
interpretação deste Contrato. Este Contrato será interpretado de acordo com o
significado justo e comum dos termos e, nos termos deste instrumento, não deverá
ser interpretado em favor ou contra qualquer uma das partes deste, na medida em
que este Contrato ou qualquer de suas disposições (i) seja inconsistente com
qualquer esboço prévio ou (ii) ou foi aproveitado do esboço por uma das partes
deste Contrato.
 
16. Ações Adicionais.  As partes deste instrumento concordam em firmar e
entregar documentos adicionais e a tomar ações adicionais, conforme sejam
necessárias, para levar a cabo a transação contemplada neste instrumento.
 
17. Aditamento.  Este Contrato ou qualquer disposição deste instrumento não
poderá ser alterado, renunciado, rescindido ou exonerado exceto por meio de um
instrumento complementar assinado pela parte ou partes contra quem tal execução
de alteração, renúncia, rescisão ou exoneração é dirigida.
 
18. Boa-fé.  As partes concordam em proceder com a implementação deste Contrato
em boa-fé e que todas tomadas de decisão com relação à aplicação e resoluções a
serem consideradas por virtude deste Contrato serão empreendidas em boa-fé,
usando os critérios dispostos neste Contrato e os padrões de negociação e de boa
prática de negócios geralmente aceitos.
 
19. Poderes Plenos. As partes, por meio deste instrumento, garantem que possuem
o poder legal para celebrar este Contrato, e que tomaram todas as ações
necessárias conforme seus respectivos procedimentos, estatutos sociais e/ou leis
aplicáveis para exercer este poder, e legalmente autorizam seus signatários a
firmarem este Contrato e a vincular suas respectivas partes aos termos deste
Contrato. As pessoas que firmam este Contrato em nome de suas respectivas
partes, por meio deste instrumento, garantem que tal pessoa tem plenos poderes
para firmar este Contrato em nome de da parte indicada.
 
20. Vias.  Este Contrato poderá ser firmado em 2 (duas) vias, cada uma destas
sendo considerada um original e vinculando o signatário; no entanto, todas as
vias em conjunto formarão um único instrumento.
 
O BLOCO DE ASSINATURAS CONTENDO ASSINATURAS DAS PARTES E AS ASSINATURAS DE DUAS
(2) TESTEMUNHAS DESTE INSTRUMENTO ESTÃO SEPARADAS NA PRÓXIMA PÁGINA DESTE
CONTRATO E FAZEM PARTE INTEGRAL DESTE, INCORPORADA POR REFERÊNCIA E VINCULANDO
AS PARTES.
 
 
EM TESTEMUNHO DO QUE, as partes firmaram este CONTRATO DE COMPRA DE ROYALTY
diante testemunhas, e duas ou mais contrapartes de validade igual.
 
Aceito, Firmado e Acordado, dia 13 de Junho de 2012.
 
 
Royalty Purchase Agreement
Between
Ensurge, Brasil LTDA, Sao Paulo, SP, Brazil
&
Metais Juara LTDA, Pocone, Mato Grosso, Brazil
 
This Royalty Purchase Agreement (hereafter “the Agreement”), is entered into
this 13 day of June, 2012 is made between ENSURGE BRASIL PARTICIPAÇÕES LTDA., (a
corporation established under the laws of the State of Sao Paulo, Brazil
(“Ensurge”), headquartered at Rua Maracaí, 46, Aclimação, Sao Paulo, SP, Brazil,
enrolled before Federal Revenue Bureau at taxpayer no at 13.637.940/0001-38,
represented herein by its designate, Jeff Hanks, Director, Secretary and CFO of
Ensurge, Inc.,  married, business executive, USA passport number 476132863; and
METAIS JUARA LTDA, (hereinafter “Metais”) a Brazilian company incorporated in
the State of Mato Grosso and located in Pocone, Mato Grosso, Brazil, represented
by Priminho Antonio Riva, President, Brazilian, married, mining engineer, CPF
number 344.821.801-49 (referenced herein collectively as “the parties”), as
follows:
 
WHEREAS, Metais operates a gold mine near Pocone, Mato Grosso, Brazil, on land
leased from Jose Rondon (“the Mine”); and
 
WHEREAS, Metais desires to expand its production of gold at the Mine; and
 
WHEREAS, Ensurge is prepared to provide capital and technology necessary to
expand gold production at the Mine in order that it may participate in the
profits generated by the expanded gold production, conditioned upon its approval
of Metais’ operations, after full investigation and due diligence (“Due
Diligence”), which shall be carried out by Ensurge within ninety (90) days of
the execution of this Agreement; and
 
WHEREAS, Metais is fully empowered and legally capable of entering into this
Agreement to carry out the desires of the respective parties hereto (including
having all rights and authorizations to all real property, concessions and other
requisites necessary to carry out the purposes of this Agreement);
 
NOW THEREFORE, in exchange for the mutual covenants and obligations contained
here, the above cited parties agree as follows:
 
ARTICLE I
PURPOSE AND ESTABLISHMENT OF THE ROYALTY
 
1. It is the desire of Metais to:
 
1.1. Improve its recovery of gold from its gold recovery mill in order to
increase its production of gold; and
 
1.2. Increase the mining output of its operations in order to further increase
its production of gold.
 
It is the desire of Ensurge to:
1.3. Invest in Metais’ mining operations in order that it may participate in the
additional profits generated by the increase of mining output of Metais’
operations.
2. To the end of participating in the additional profits generated by the
increase of mining output of Metais’ operations, Ensurge is willing to invest
capital as well as provide improved technologies for geological exploration,
mining and gold recovery in exchange for a Royalty arising from the gold
production at the Metais Mine.
 
 
3. The Royalty to be paid to Ensurge shall be defined as a percentage (%) of
daily gold production from each day of actual Mine operations.
 
3.1. The percentage (%) of the Royalty to be paid to Ensurge will vary with the
level of cumulative investment made by Ensurge in the mine operated by Metais,
as set forth in this Agreement.
 
4. Ensurge and Metais will work jointly to facilitate implementation of the
various stages of improvement to the gold recovery processing mill, mine
expansion and other activities specified in this Agreement.
 
5. For the duration of this Royalty Agreement, Metais shall have the exclusive
right to undertake, supervise and control all operations of the Metais Mine,
which shall include the new gold recovery processing mill referenced herein.
 
5.1. The duration of this Royalty Agreement shall coincide with the duration of
the operations of the Mine operated by Metais.
 
5.2. In the event that Metais, in its sole discretion as operator of the Metais
Mine, determines to cease operations of the Mine, it must offer Ensurge the
option to continue operations of the Mine at Ensurge’s sole risk and expense
(“the option”), for the sole benefit of Ensurge.
 
5.2.1.  In the event that Ensurge chooses to exercise the option to continue
operations of the Mine in accordance with ARTICLE I, Paragraph 5.2 above,
Ensurge shall not owe any financial or other obligation to Metais for so long as
Ensurge shall maintain such operations.
 
5.2.2.  If Ensurge chooses not to exercise the option to continue operations of
the Mine in accordance with ARTICLE I, 5.2 above, the operation of the mine
shall be suspended in its entirety, in which event no royalties shall be paid to
Ensurge.
 
5.2.3.  In the event that mine operations are suspended as set forth above,
Ensurge may, at any time during such suspension, exercise its option in
accordance with ARTICLE I, 5.2 above and re-initiate operations of the mine at
Ensurge’s sole risk and expense and for Ensurge’s sole benefit.  In the event of
such re-initiation of mine operations as set forth above, Ensurge shall not owe
any financial or other obligation to Metais for so long as Ensurge shall
maintain operations.
 
5.2.4.  If Metais chooses to re-initiate operations of the mine after any period
during which mine operations have been suspended, the provisions of this Royalty
Agreement shall again apply to the parties, and shall remain in full effect as
set forth herein.
 
6. Ensurge shall retain ownership of all of the equipment purchased and
installed by Ensurge. At the time of any cessation of operations of the Mine,
whether permanent or temporary, Ensurge has the right to dismantle and remove
any of its equipment, but is not required to do so.
 
7. Ownership of the Mine is and shall remain 100% with the current owners,
notwithstanding the execution of this Royalty Agreement and the implementation
of its terms.  Neither the mine nor its operations shall become a joint venture,
partnership, corporation, company, limitada, sociedade anonima or any other type
of business or other legal structure in any way different from or modified with
regard to its business or legal structure and ownership prior to the execution
of this Royalty Agreement.  By this Royalty Agreement, Ensurge is acquiring only
a royalty in the production of the mine in exchange for Ensurge’s capital
contribution and Ensurge’s contribution of technology and productive capacity,
as set forth in this Agreement.
 
8. Ensurge may at any time during the operation of the Mine have its duly
appointed representative present to observe any aspect of the mining operation
of the gold recover mill, or any other process or activity or enterprise
relative to the Mine and/or its function(s).
 
ARTICLE II
INITIAL PAYMENT BY ENSURGE TO METAIS
 
1. At the time of the signing of this Agreement, Ensurge shall make a one-time
payment to Metais in the amount of R$4,000,000 (four million Brazilian Reals),
which shall be deposited in a bank account designated by Metais to Ensurge.
 
1.1. At the option of Ensurge, this one-time payment may be made at the closing
or within  90 business days thereof.
 
1.2. This Agreement shall not become effective until the date the wired funds
are received in the bank account designated by Metais.
 
2. From the first business day following the date that the one-time payment is
made by Ensurge and received by Metais, as set forth herein, Ensurge shall be
entitled to a Royalty of seventeen percent (17%) of daily gold production –
calculated as seventeen percent (17%) of each day’s production of gold,
determined daily.
 
2.1. Payment of the Royalty shall be made directly to Ensurge or, at Ensurge’s
sole discretion and direction, to an account established by Ensurge with the
gold refining company by which the daily production of gold dore bullion for
refining from the Mine is acquired.
 
2.2. Metais shall maintain a log of daily gold production, which shall be
provided at least weekly to Ensurge, or at such other periodic time as directed
by Ensurge.
 
 
2.3. The Daily Gold Production log shall be available for inspection and review
by Ensurge or any duly appointed representative of Ensurge on a daily basis at
the offices of Metais, or wherever such records are kept.
 
ARTICLE III
CONSTRUCTION OF NEW GOLD RECOVERY MILL
 
1. Ensurge shall, at its own expense, undertake all responsibilities to
construct a new gold recovery mill (hereafter “the new mill”) for the purpose of
improving the recovery of gold at the mine.
 
2. It is anticipated that the new mill will be designed to process approximately
400 of ore per day.  Notwithstanding such expectation, the parties understand
that numerous variables may impact on the production and processing of ore, and
accordingly agree that there shall not be any penalty in the event that this
goal is not met.
 
 
2.1. Prior to ordering equipment and awarding contracts for the construction of
the new mill, Ensurge shall arrange for a Technical and Economic Feasibility
Study (“TEFS”) to be conducted on a bulk sample of ore from the Mine to be
selected by Ensurge.
 
2.2. The purpose of the TEFS is to demonstrate and prove the gold recovery
process or processes that may result in the optimal recovery of gold, subject to
the optimal economic results to Ensurge and Metais.
 
2.3. Ensurge shall, at its option and discretion,  provide Metais periodic
updates on the progress and results of the Technical and Economic Feasibility
Study as the Study is on-going.
 
2.3.1. The TEFS is, and shall hereafter be considered, the Intellectual Property
of Ensurge; accordingly, the TEFS shall not be provided to
Metais.  Notwithstanding the above, the results of the TEFS, in summary format,
shall be provided to Metais by Ensurge.
 
3. It is anticipated that the new mill will be constructed in accordance with
the results of the TEFS.  The equipment for the new mill shall be ordered within
90 days of  the initial payment referenced in Article II, Paragraph 1.
 
4. Upon the completion and commissioning of the new mill – i.e., at the time
that actual operations of the new mill have commenced, and recovery of gold is
greater than 50%, the Royalty paid to Ensurge, based on daily gold production,
shall immediately be increased from seventeen percent (17%) to forty-one percent
(41%).
 
 
4.1. Payment of the Royalty shall be made directly to Ensurge or, at Ensurge’s
sole discretion and direction, to an account established by Ensurge with the
gold refining company by which the daily production of gold dore bullion for
refining from the Mine is acquired.
 
4.2. Metais shall maintain a log of daily gold production, which shall be
provided at least weekly to Ensurge, or at such other periodic time as directed
by Ensurge.
 
4.3. The Daily Gold Production log shall be available for inspection and review
by Ensurge or any duly appointed representative of Ensurge on a daily basis at
the offices of Metais, or wherever such records are kept.
 
5. Ensurge shall maintain ownership of the equipment it has  installed at the
Mine gold processing mill.  At the time that Ensurge, in its sole discretion,
determines that all mining and gold processing activities have ceased at the
Mine, Ensurge may, but is not obligated to, remove its equipment.
 
 
 
ARTICLE IV
EXPANSION OF MINING CAPACITY
 
1. Ensurge, at its own expense, may acquire additional mining equipment for the
Mine.  This equipment, which may include, but not be limited to, diesel powered
excavators and 20 ton diesel powered haulage trucks, shall be generally similar
to the equipment already in current use at the Mine.  Notwithstanding the above,
Ensurge has the option to acquire and use any type of equipment it deems
reasonably necessary to carry out the purposes of this Agreement.
 
2. The mining equipment referenced above may be new or used; in the event
Ensurge acquires used equipment, it shall be in good and serviceable condition.
 
2.1. It is anticipated that any equipment acquired and used by Ensurge under the
terms of this paragraph shall be adequate to increase the daily production of
ore by approximately 100%, with the goal that such mining equipment be capable
of processing and delivering to the gold recovery mill approximately two hundred
(200) tons of ore in a single 10 hour operating shift.
 
2.2. It is anticipated that the additional mining equipment be used to open and
operate a second open pit mining area, or to open and operate in the existing
mine area.
 
 
3. It is anticipated that the acquisition of this additional mining equipment
shall be timed to occur within six (6) months of the start-up and commissioning
of the new Gold Recovery Mill.  Notwithstanding the above, there shall be no
adverse consequences to the purposes of this Agreement in the event that the
acquisition and implementation of the additional mining equipment is delayed
through no fault, action or inaction on the part of Ensurge.
 
3.1.  In accordance with the above-referenced paragraph of which this
subparagraph is part, it is anticipated that inasmuch as delivery schedules are
not controlled by Ensurge, but are in fact controlled by equipment suppliers and
delivery personnel, the placement of an order for the mining equipment within
the first six (6) months from start-up and commissioning of the new gold
recovery plant by Ensurge shall be deemed sufficient effort on its part to
comply with the terms of this paragraph, even if delivery of the equipment is
delayed beyond the six month period.
 
4. At the time that the additional mining equipment referenced above is
delivered to the Mine, and operations implementing such equipment is initiated,
the Royalty paid to Ensurge, based on daily gold production, shall immediately
increase from 41% to 43%.
 
4.1.  Payment of the Royalty shall be made directly to Ensurge or, at Ensurge’s
sole discretion and direction, to an account established by Ensurge with the
gold refining company by which the daily production of gold dore bullion for
refining from the Mine is acquired.
 
4.2. Metais shall maintain a log of daily gold production, which shall be
provided at least weekly to Ensurge, or at such other periodic time as directed
by Ensurge.
 
4.3. The Daily Gold Production log shall be available for inspection and review
by Ensurge or any duly appointed representative of Ensurge on a daily basis at
the offices of Metais, or wherever such records are kept.
 
 
ARTICLE V
EXPLORATION FOR ADDITIONAL GOLD VEINS
 
1. At any time after the new Gold Recovery Mill is commenced and commissioned,
Ensurge may undertake a program to explore for and identify additional gold
veins for future mining, at Ensurge’s sole expense.
 
ARTICLE VI
IMPLEMENTATION OF A SECOND OR NIGHT SHIFT
 
1. It is understood that current operations of the mining and gold extraction
processing mill at the Metais Mine are approximately ten (10) hours per day.
 
2. The parties jointly recognize the positive impact upon gold production,
productivity and efficiency of the utilization of mining and processing
equipment that would occur with the addition of a second production shift.
 
2.1. In order that such positive impact may be realized, either party may
propose the addition of a second operating shift.  Such proposal must be made in
writing and submitted to the other party.
 
2.2. At the point that both parties agree thereto, the operations of the Metais
Mine, including mining activities and the gold processing mill, shall be
expanded to include a second ten (10) hour per day shift.
 
3. The parties recognize that there currently exists a system of punitive
surcharges for the use of electricity from the power grid during the hours of
1730 hours (5:30 pm) and 2030 hours (8:30 pm).
 
3.1. In accordance with the provisions of the above paragraph, of which this
sub-paragraph is a part, and as a consequence thereof, the parties agree that
any additional operating shift shall be limited to approximately 10 hours per
day, and shall commence at 1030 hours (8:30 pm) to avoid the occurrence of
electricity usage surcharges.
 
3.2. It is anticipated that even in the event of an expansion of operations to
include a second 10 hour per day shift, as set forth above, the operations of
the gold processing mill shall be limited to approximately twenty (20) hours per
day, and that the gold processing mill shall not be operated during the period
of electricity surcharges,1730 hours (5:30 pm) to 2030 (8:30 pm) daily.
 
3.3. It is anticipated that the daily period of non-operation referenced above
(1730 hours [5:30 pm] to 2030 hours [8:30 pm]) may be used to perform
maintenance on the gold processing mill.
 
3.4. Inasmuch as the mining activities at Metais’ Mine do not consume electrical
energy, (because the mining fleet of excavators and haulage trucks are powered
by diesel fuel), the parties agree that mining activities may be conducted
during the three (3) hour period of electrical surcharge (1730 hours [5:30 p.m.]
to 2030 hours [8:30 p.m.]) in order to periodically build an expanded stockpile
of ore awaiting processing at the gold processing mill.
 
 
ARTICLE VII
POTENTIAL SALE BY EITHER PARTY
 
1.The parties agree, as an integral part of this Agreement, that in the event of
any anticipated sale, transfer, license or other delegation of duties or rights
or interests owned by Ensurge, or by Metais, to any third party with regard to
the subject matter of this Agreement, said party must notify the prospective
third party acquirer of the existence and terms of this Agreement.
 
2. The parties further agree, as an integral part of this Agreement, that either
party shall integrate, as a condition precedent to any such transfer, sale,
license, assignment or other delegation of duties or rights to any third party,
a binding condition thereof that such third party shall be subject to the terms
of this Agreement, and that the prospective third party shall be bound by the
terms and conditions of this Agreement in their entirety.
 
3. In the event of any proposed sale, transfer, license, assignment or other
delegation of duties or rights owned by Ensurge, or Metais under this agreement
to any third party, the non-selling party shall:
 
3.1. have the Right of First Refusal to acquire the rights and properties being
offered for sale to the third party, at the same price and on the same
conditions at which the third party sale is offered to the third party.
 
3.1.1 In the event that a third party sale is contemplated by either party, the
seller must demonstrate to the non-selling party that any offer to acquire from
a third party which the non-seller has the right to match is a “bone fide”
offer, made in good faith and under standard and reasonable commercial terms, in
accordance with the usual terms and conditions associated with that phrase or
the equivalent thereof in the courts of jurisdiction to which this Royalty
Agreement is subject.
 
3.2 Have the option, in its sole discretion, to cancel this Agreement or any
successor Agreement immediately upon such sale, transfer, license, assignment or
other delegation of duties or rights.
 
4. 4.Metais and Ensurge understand that Metais is engaging in its mining
operations under an agreement with Jose Vicente Nunes Rondon (the “Rondon
Agreement”).  In the event that Metais for any reason defaults on the Rondon
Agreement, which default results in any claimed or actual loss of Metais’ rights
to operate the mine under the Rondon Agreement, Metais and Ensurge agree that
Ensurge shall have the right to cure any default of Metais and to thereafter
assume all of Metais’ rights and responsibilities under the Rondon Agreement,
and shall take the place of Metais under the Rondon Agreement.  In such an
event, Ensurge’s assumption of Metais’ rights and responsibilities shall not
require written consent of Metais.
 
 
 
ARTICLE VIII
MISCELLANEOUS
 
1.Notices.  All notices, requests, demands and other communications hereunder
shall be deemed to have been duly given, if delivered by hand or mailed,
certified or registered mail with postage prepaid or by email :
 
1.1 If to the Ensurge, to:
 
Jordan Estra
1001 Brickell Bay Drive, 27th Floor
Miami, Florida 33131; or
Jordan.Estra@Ensurgegold.com;
 
or to such other person and place as Ensurge shall furnish to Riva in writing.
 
1.2.If to Metais, to:
 
João Paulo Riva
Estrada da Vila Nova, Km 1, B. Zona Rural, Poconé;  or
such other address as Metais shall furnish to Ensurge in writing.
 
2.Metais assumes all liability for and will indemnify and hold harmless Ensurge
and its affiliates, together with their personnel, from and against any and all
liabilities, claims, lawsuits or other dispute arising or commenced at any time,
prior to or after the date of this agreement, in connection with; (i) any
action, claim or lawsuit related in any way to any employment or labor issue;
(ii) any action, claim or lawsuit caused by Metais or any of its personnel;
(iii) damage to or loss of property caused by Metais or its Personnel; or (iv)
any Environmental Liability caused by Metais or its personnel, or by Jose
Vicente Nunes Rondon for which Metais or Ensurge is charged by any agency or
claimant.
 
 
3. Default.  Should either party to this Agreement default in any of the
covenants, conditions, or promises contained herein, the defaulting party shall
pay all costs and expenses, including a reasonable attorney's fee, which may
arise or accrue from enforcing this Agreement, or in pursuing any remedy
provided hereunder or by the statutes, regulations, applicable law or other
binding authority applicable in the State of Sao Paulo, Brazil.
 
 
3.1 In the event that Ensurge, in its sole discretion, determines that the Due
Diligence has yielded unsatisfactory results, Ensurge may rescind this Agreement
without penalty or prejudice, by means of a simple notification to Metais.
 
4. Arbitration.  All disputes arising out of or in connection with this ROYALTY
AGREEMENT shall be submitted for resolution by the Brazil-Canada Arbitration
Chamber, located in Sao Paulo, Brazil.  The non-prevailing party shall pay all
costs associated with the arbitration, including the attorney’s fees of the
prevailing party.
 
 
5. Legal Actions.  Any disputes, disagreements or claims between the parties
that are, or may be subjected to formal legal process, shall be submitted to the
exclusive jurisdiction of the state and federal courts of the State of Mato
Grosso, Brazil, located in the City of Cuiabá.
 
6. This ROYALTY AGREEMENT has been written in English and translated into
Portuguese for the convenience of the parties hereto.  In the event of any
ambiguity of interpretation thereof, and for all official purposes, the
provisions set forth herein in English shall prevail, except as may be required
under Brazilian law.  In the event that it is necessary that the parties cannot
agree as to the reasonable construction of any provision of any Portuguese
phrase, word or other construction in the Portuguese language, it is agreed that
the parties shall appoint a mutually acceptable interpreter with certification
in the United States for the translation and interpretation of binding legal
documents in English and Portuguese, whose interpretation of the disputed
language shall be binding on the parties.
 
 
7. Assignment. Except as to any Ensurge affiliate, subsidiary, controlled or
controlling legal entity, or company or affiliate of the same economic group of
Ensurge, this Agreement may not be assigned in whole or in part by the parties
hereto without the prior written consent of the other party or parties, which
consent shall not be unreasonably withheld.
 
8. João Paulo Riva. Notwithstanding the above, the parties agree that Joao Paulo
Riva shall continue to administer and carry out Metais’ operations in the same
manner, and under the same conditions, as are being carried out at the time of
the execution of this Agreement, for a minimum of three (3) years from the date
of execution of this Agreement.
 
9. Successors and Assigns.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto, their successors and assigns.
 
10. Computation of Time.  The time in which any obligation or act provided by
this Agreement is to be performed is computed by excluding the first day and
including the last, unless the last day is a holiday, in which event such day
shall also be excluded.
 
11. Partial Invalidity.  If any term, covenant, condition or provision of this
Agreement or the application thereof to any person or circumstance shall to any
extent be ruled to be invalid or unenforceable by a Court or Body of Competent
Jurisdiction, the remainder of this Agreement or application of such term or
provision to persons or circumstances other than those as to which it is held to
be invalid or unenforceable shall not be affected thereby and each term,
covenant, condition or provision of this Agreement shall be valid and shall be
enforceable to the fullest extent permitted by law.
 
 
12. No Other Agreements.  This Agreement constitutes the entire Agreement
between the parties and there are and will be no oral representations which will
be binding upon any of the parties hereto.  Further, the signers of this
Agreement, and each of them, (a) represent that they have had the opportunity to
consult with counsel of their own choosing prior to execution of this Agreement,
(b) the contents of this document have been explained to them; and (c) that they
sign the Agreement with the intent to be fully bound thereby.
 
13. Rights are Cumulative.  The rights and remedies granted hereunder shall be
in addition to and cumulative of any other rights or remedies provided under the
laws of the State of Sao Paulo, Brazil.
 
14. Waiver.  No delay or failure in the exercise of any power or right shall
operate as a waiver thereof or as an acquiescence in default.  No single or
partial exercise of any power or right hereunder shall preclude any other or
further exercise thereof or the exercise of any other power or right.
 
 
15. Survival of Covenants, Etc.  All covenants, representations, and warranties
made herein to any parties or in any statement or document delivered to any
party hereto, shall survive the making of this Agreement and shall remain in
full force and effect until the obligations of such party hereunder have been
fully satisfied.  The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. This Agreement shall be interpreted according to the fair and
common meaning of its terms and shall not be construed in favor of, or against,
either of the parties hereto by reason of the extent to which this Agreement or
any such provision hereof (i) is inconsistent with any prior draft hereof or
(ii) was drafted by one party or the other to this Agreement.
 
 
 
16. Further Action.  The parties hereto agree to execute and deliver such
additional documents and to take such other and further action as may be
required to carry out fully the transaction contemplated herein.
 
17. Amendment.  This Agreement or any provision hereof may not be changed,
waived, terminated or discharged except by means of a written supplemental
instrument signed by the party or parties against whom enforcement of the
change, waiver, termination, or discharge is sought.
 
18. Good Faith.  The parties agree to proceed with the implementation of this
Agreement in good faith, and that all decision-making with regard to the
applications and resolutions to be considered by virtue of this Agreement will
be undertaken in good faith, utilizing the criteria set forth in this Agreement
and generally accepted standards of dealing and good business practice.
 
19. Full Authorization. The parties hereby warrant that they possess the legal
authority to enter into this Agreement, and that they have taken all actions
required by their respective procedures, by-laws, and/or applicable law or
regulations, to exercise that authority, and to lawfully authorize its
undersigned signator(ies) to execute this Agreement and to bind the respective
parties to the terms of this Agreement. The person(s) executing this Agreement
on behalf of the respective parties hereby warrant that such person(s) have full
authorization to execute this Agreement on behalf of the party indicated.
 
20. Counterparts.  This agreement may be executed in two counterparts, each of
which shall be deemed an original and shall bind the signatory, but all of which
together shall constitute but one and the same instrument.
 
THE SIGNATURE BLOCK CONTAINING THE SIGNATURES OF THE PARTIES HERETO AND THE
SIGNATURES OF TWO (2) WITNESSES HERETO IS SHOWN SEPARATELY ON THE FOLLOWING PAGE
OF THIS AGREEMENT AND IS AN INTEGRAL PART OF THIS AGREEMENT, INCORPORATED HEREIN
BY THIS REFERENCE, AND FULLY BINDING ON THE PARTIES.
 
IN WITNESS HEREOF, the parties sign this ROYALTY PURCHASE AGREEMENT before
witnesses, in two or more counterparts of equal validity.
 
Accepted, Executed and Agreed this 13 day of June 2012.
 
 



 


METAIS DE JUARA LTDA




_/s/ Priminho Antonio Riva_____
By (por) Priminho Antonio Riva




ENSURGE BRASIL LTDA.




_/s/ Jeff A Hanks______________
By (por) Jeff A Hanks
Director, Secretary and CFO
Ensurge, Inc.


 
Witness (Testemunha) 1: /s/ Randall K Edwards____________________
 
Name Printed:                          Randall K
Edwards_________________________
 


 
Witness (Testemunha) 2: /s/ Michael S Mulcahy II_____________________
 
Name Printed:                           Michael S Mulcahy
II_______________________
 
 
 
 
 
 

--------------------------------------------------------------------------------

 